Citation Nr: 0208364	
Decision Date: 07/24/02    Archive Date: 07/29/02

DOCKET NO.  00-05 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel

INTRODUCTION

The veteran had active military service from September 1941 
to August 1942 and from July 1945 to June 1946.  He died on 
December [redacted], 1998.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in November 
1999 by the Manila, Philippines, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  The veteran's Certificate of Death indicates that he died 
on December [redacted], 1998, of pulmonary tuberculous.

2.  No complaints, findings, or diagnoses of any respiratory 
disability was present during service or for many years 
thereafter.

3.  At the time of his death, service connection had not been 
established for any disability.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute to the veteran's death.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1310, 5103, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.312 (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim for a 
benefit under a law administered by VA.  The Board finds that 
the RO decisions provided to the appellant in this case have 
notified her of all regulations pertinent to service 
connection for the cause of death claims, informed her of the 
reasons for which it had denied her claim, and provided her 
additional opportunities to present evidence and argument in 
support of her claim.  The appellant has not referenced any 
unobtained evidence that might aid her claim or that might be 
pertinent to the bases of the denial of her claim, and the 
Board notes that the claims file contains all relevant 
medical records, including a March 2002 VA physician's 
opinion concerning the etiology of the veteran's death.  As 
such, the Board thus finds that VA has done everything 
reasonably possible to assist the appellant and that no 
further action is necessary.  See 38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.159).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either a principal or a 
contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312.  A service-connected disability will be considered as 
the principal cause of death when such disability, singly or 
jointly with some other conditions, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  A contributory cause of death is inherently one not 
related to the principal cause.  In determining whether the 
service-connected disability contributed to the death, it 
must be shown that it contributed substantially or 
materially, that it combined to cause death or that it aided 
or lent assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312 (b)(c).

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
incurrence will be presumed for certain chronic diseases, 
including tuberculous, if manifest to a compensable degree 
within the year after active service.  38 U.S.C.A. §§ 1101, 
1112.

Turning to the record, the Board first notes that the 
veteran's death certificate indicates that he died in 
December 1998 of pulmonary tuberculous.  A respiratory 
disability was not present during service or for many years 
thereafter.

The file contains no medical evidence of record supporting a 
causal connection between the veteran's cause of death and 
his military service.  Instead, there is a medical opinion 
from a VA physician (March 2002) to the contrary essentially 
stating that the veteran's pulmonary tuberculous could not be 
attributed to service.  The Board acknowledges the 
appellant's belief in a causal connection between the 
veteran's death and his service.  As the appellant is not a 
medical expert, however, she is not competent to offer an 
opinion regarding any medical causation leading to the 
veteran's death.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

The Board notes that the appellant has essentially indicated 
that the veteran's heart disease was related to his service, 
including the time he spent as a POW.  The Board observes, 
however, that heart disease was not listed as a cause of 
death on the veteran's death certificate.  Further, heart 
disease was not present during service, and the March 2002 VA 
examiner indicated that the veteran's complaints of swelling 
of the legs during his time as a POW did not indicate heart 
disease.

The appellant has indicated that the veteran's use of tobacco 
products during service contributed to his death.  The law 
prohibits (for claims filed after June 10, 1998) the grant of 
service connection for a disability on the basis that such 
disability resulted from a disease attributable to the use of 
tobacco products during the veteran's active service.  See 38 
U.S.C.A. § 1103.  As the appellant's claim in this case was 
not received until August 1999, service connection for the 
cause of the veteran's death due to tobacco use during 
service must be denied as a matter of law.

In short, there is simply no medical evidence of record 
supporting a causal connection between the veteran's service 
and his death due to pulmonary tuberculous.  Instead, there 
is a medical opinion to the contrary.  Further, the available 
medical records reveal that the veteran was not diagnosed 
with pulmonary tuberculous until decades following service.  
Accordingly, a claim of entitlement to service connection for 
the cause of the veteran's death under the presumptive 
provisions of 38 U.S.C.A. §§ 1101, 1112 and 1137 (West 1991) 
is not for application in this case.  As such, the Board is 
compelled to find that the preponderance of the evidence is 
against entitlement to service connection for the cause of 
the veteran's death.

In reviewing the foregoing, the Board has been cognizant of 
the "benefit of the doubt" rule, but there is not such an 
approximate balance of the positive evidence and the negative 
evidence to otherwise permit a favorable determination.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.


		
	John E. Ormond, Jr.	
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

